Citation Nr: 1218468	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for congestive heart failure, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle/joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach disorder (claimed as constipation), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder (claimed as fatigue), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for abnormal weight loss, to include as due to an undiagnosed illness.

9.  Entitlement to an initial compensable disability rating for eczema.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to May 1999, to include service in Southwest Asia during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (BVA or Board) from December 2005, August 2006, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a Travel Board hearing in his Substantive Appeal (on VA Form 9).  The requested hearing was conducted in August 2011 at the RO in Buffalo, New York, before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

Following the certification of this appeal to the Board in June 2011, the Veteran submitted additional medical evidence on August 3, 2011.  On that date, the Veteran submitted a statement in which he waived his right to have the RO consider this additional evidence in the first instance.  In the August 3, 2011, statement, the Veteran underlined the words "this date," implying that he was only waiving evidence submitted on that date.  The Veteran did not include a statement that he was waiving all evidence submitted on and after this date.  Since August 3, 2011, the Veteran has continued to submit more lay and medical evidence in support of his claims.  In response, the Board sent the Veteran and his representative a letter in February 2012 asking whether he waived his right to have the RO consider the additional evidence submitted since his August 3, 2011, waiver.  The letter indicated that if no response was received from the Veteran regarding the waiver, then the appeal would be automatically remanded back to the RO in 45 days.  The Veteran and his representative did not respond to the Board's February 2012 letter.  Thus, in providing the Veteran a full opportunity to have both the Agency of Original Jurisdiction (AOJ) and the Board adjudicate his appeal, the Board is remanding the appeal back to the RO/AMC for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 


Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


